Citation Nr: 0021085	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

The propriety of an initial noncompensable evaluation, from 
August 6, 1997, and a 10 percent evaluation, from April 16, 
1998, for lipoma of the left upper back. 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1981 to May 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating action 
in which the RO granted service connection for sarcoidosis 
and for a lipoma of the left upper back, and assigned a 
noncompensable rating for each disorder, effective August 6, 
1997 (the date of the claim).  The veteran appealed for 
higher ratings.  While the RO adjudicated the claims as for 
increased ratings, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issues as involving 
the propriety of the initial evaluation, as well as the 
subsequent evaluation, assigned.  

In a March 1999 decision, the Board determined that an 
initial 10 percent evaluation for the sarcoidosis was 
warranted; hence, that issue is not longer before the Board.  
However, in March 1999, the Board also remanded the issue of 
a higher evaluation for a lipoma to the RO for additional 
development.  Following such development, the RO assigned a 
10 percent disability evaluation from April 16, 1998.  The 
veteran has continued his appeal.

The veteran was afforded a hearing before an RO hearing 
officer in April 1998 and a hearing before the undersigned 
Member of the Board in Washington, D.C. in January 1999.  
Transcripts of both hearings are of record.  



FINDINGS OF FACT

1.  Prior to April 16, 1998, the veteran's lipoma of the left 
upper back was manifested by a soft, non-tender, 4 x 3 cm 
mass overlying the rhomboid musculature on the left about 1/3 
of the way down the medical edge of the scapula; the lipoma 
did not result in any limitation of motion or weakness 
associated with the left shoulder.

2.  Since the April 16, 1998, excision of the lipoma, the 
only manifestation of the disability is a well-healed scar 
with hyperesthesias along the scar; limitation of motion or 
weakness associated with the left shoulder is not shown.


CONCLUSIONS OF LAW

1.  As the assignment of an initial noncompensable evaluation 
for lipoma of the left upper back, from August 6, 1997 
through April 15, 1998, was proper, the criteria for a higher 
evaluation are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.118, Diagnostic Codes (DCs) 7803-7805, 7819 (1999).

2.  As the assignment of a 10 percent evaluation for status 
post excision of a lipoma of the left upper back, from April 
16, 1998, was proper, the criteria for a higher evaluation 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
7803-7805, 7819 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has contended, in essence, that the lipoma of his 
left upper back (shoulder) has caused pulling, swelling, and 
pain, and that he should receive a higher evaluation.

VA outpatient treatment records dated from April 1997 to 
September 1997 reveal that the veteran had a left 
suprascapular lipoma that was causing pain on the left side 
of the body.  It was recommended that the lipoma be excised.

The veteran was afforded a VA orthopedic examination in 
September 1997.  Examination revealed a soft 4 x 3-cm mass 
overlying the rhomboid musculature on the left side of his 
body about 1/3 of the way down the medial edge of the 
scapula.  The mass was slightly mobile subcutaneously and 
soft with a consistency similar to a lipoma.  Palpation of 
the area around the mass did not cause any dysthesias in the 
left upper extremity.  The mass and the surrounding area were 
non-tender.  There was no palpable fascia defect beneath the 
mass but the mass was not completely mobile so the area 
directly beneath the mass could not be fully examined.  Motor 
examination of the left upper extremity revealed no evidence 
of weakness.  Strength was 5/5 throughout.  Sensation was 
intact throughout.  Examination of the shoulder revealed that 
it had full range of motion in all directions and was similar 
to the contralateral side.  Impingement sign was mildly 
positive as there was tenderness on the anterior aspect of 
the acromion.  Apprehension test was negative.  Sulcar sign 
was negative.  The assessment was a probable lipoma in the 
subcutaneous tissues on the left.  The examiner further 
commented that it might have been an intramuscular lipoma, 
which herniated out through the fascia and was now a 
subcutaneous lipoma.  He had no explanation for the feeling 
of weakness the veteran had in his upper extremity, however, 
a sudden herniation of an intramuscular lipoma into the 
subcutaneous tissues would cause swelling and pain in the 
area of the rhomboids which could have caused a feeling of 
weakness and an unwillingness to use the left upper 
extremity.   

In an October 1997 rating action, the RO granted service 
connection for a lipoma of the left upper back and assigned a 
noncompensable rating.  The veteran appealed for a higher 
rating.

During his April 1998 hearing before an RO hearing officer, 
the veteran testified that the lipoma made it difficult to 
lay down on his back and that he was scheduled for surgery to 
have to it removed.

VA outpatient treatment records dated in April 1998 reveal 
that the lipoma was removed in the outpatient clinic.

The veteran was afforded a hearing before the undersigned 
Member of the Board in Washington, D.C. in January 1999.  He 
testified that he was having swelling and some pain and that 
he takes Motrin regularly for the pain.  He stated that the 
pain could be sharp and that he experienced a pulling 
sensation depending on how he is sitting or lying down.

In a May 1998 VA outpatient treatment record, the veteran 
complained that the back of his neck hurt at the incision 
site.  It was observed that there was a small area at the 
incision site that was not healed.  

In a July 1998 VA outpatient treatment record, it was noted 
that the veteran experienced discomfort when he laid down or 
when he bends or stretches.  Examination revealed that the 
left shoulder was well healed and that there was a firm area 
on the outer edge of the incision that was tender to touch.  
The assessment was pain in scar, keloid.  He was referred for 
a dermatology consultation.  

A VA dermatology consultation was held in August 1998 due to 
complained of prolonged wound pain.  Examination revealed a 
well-healed surgical scar of the left upper back without 
keloid.  There was no point tenderness at the time of the 
examination and no clinical information or palpable tumor.  
It was noted that the pain did not seem to be related to the 
scar at the present time. 

Following appellate review in March 1999, the Board remanded 
the case to the RO for further development of the record.  In 
particular, the RO was instructed to obtain any additional 
records of VA medical treatment not currently of record, and 
to provide the veteran with another VA medical examination to 
determine whether the lipoma-excision scar interferes in any 
way with the functioning of the veteran's left upper 
extremity, including limiting the motion of the left upper 
extremity.

The veteran was afforded a VA examination in November 1999.  
He stated that he had pain and decreased use of his left arm 
following the removal of his lipoma in April 1998.  
Examination revealed a normal axillary, median, ulnar, and 
radial nerve sensation throughout the left upper extremity.  
There was 5/5 rotator cuff strength, 5/5 deltoid, biceps, and 
triceps strength.  There was a 6-cm well-healed scar with 
mild dimpling at the lateral end of the scapular spine.  
There were hyperesthesias along the scar.  There was full 
passive and active range of motion of the shoulder.  The 
assessment was post surgical scar, well healed, with 
hyperesthesias.  The examiner recommended frequent 
desensitization of the scar with vitamin E and/or cocoa 
butter massage.
  
In March 2000, the RO recharacterized the veteran's condition 
as status post-excision of a lipoma of the left upper back, 
and increased the disability evaluation to 10 percent from 
April 16, 1998, the date of the excision of the lipoma.


II.  Analysis

Initially, the Board notes that the claim for higher 
evaluations for service-connected lipoma is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also finds that the 
duty to assist in the development of the appellant's well-
grounded claim is met.  See 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In evaluating a given disability, the disability should be 
viewed in relation to its whole-recorded history.  38 C.F.R. 
§§ 4.1, 4.2.  However, it is also true that where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson, the Court 
indicated that the "present level" rule, set out in 
Francisco, is not applicable to original ratings following a 
grant of service connection; rather, at the time of an 
initial rating, the evidence since the grant of service 
connection should be evaluated to determine whether separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged rating."  
Fenderson, 12 Vet. App. at 125-26.  

In this case, the RO has effectively considered "staged 
rating" for the veteran's disability, assigning a 
noncompensable evaluation initially, and increasing the 
evaluation, at the time of the excision, to 10 percent.  For 
the reasons that follow, the Board agrees with the evaluation 
assigned for each "stage." 

The Rating Schedule provides that new benign skin growths 
shall be rated as scars, disfigurement, etc.  38 C.F.R. § 
4.118, DC 7819.  A 10 percent rating is warranted for scars 
that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7803, 7804.  Other 
scars shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the evidence of record demonstrates that, at 
the time of the effective date of the grant of service 
connection (August 6, 1997), the veteran's lipoma of the left 
upper back was manifested by a soft, non-tender, 4 x 3 cm 
mass overlying the rhomboid musculature on the left about 1/3 
of the way down the medical edge of the scapula; the lipoma 
did not result in any limitation of motion or weakness 
associated with the left shoulder.  Because the lipoma was 
not shown to result in any functional impairment whatsoever, 
a noncompensable evaluation was appropriate.

The evidence also shows that since the April 16, 1998, 
excision of the lipoma, the only manifestation of the 
disability is a well-healed scar with hyperesthesias along 
the scar.  This warrants an increase to 10 percent, on the 
basis of a tender scar, pursuant to DC 7803.  However, as no 
limitation of motion or weakness associated with the left 
shoulder or any other functional impairment is not shown, 
there is no basis for a higher evaluation.  

Thus, the record does not provide a basis for assignment of a 
higher evaluation for the veteran's disability as any stage 
since the grant of service connection, under Diagnostic Codes 
7803-7805, or any other potentially applicable diagnostic 
code.  In this regard, the Board notes that while the Rating 
Schedule provides for higher evaluation for disfiguring scars 
of the head face, and neck (DC 7800), and for burn scars (DC 
7801, 7802), this case involves neither.  The Board also 
reiterates that neither the veteran's lipoma, nor the 
resultant scar following excision of the lipoma, has been 
shown to result in any functional impairment.  

There also is no showing that either the veteran's lipoma or 
post-excision scar has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the Board notes that neither condition is shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As no higher evaluation for any stage is warranted, the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

A compensable rating for lipoma of the left upper back, prior 
to April 16, 1998, is denied.  

A rating in excess of 10 percent for status post excision of 
the lipoma of the left upper back, from April 16, 1998, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

